OPINION — AG — THE ABOVE QUOTED PORTION OF 29 O.S. 1961 122 [29-122], PROVIDING LEGISLATIVE REVIEW OF AND LEGISLATIVE POWER TO INVALIDATE ANY RULES AND REGULATIONS OF THE OKLAHOMA WILDLIFE COMMISSION RELATING TO THE GOVERNMENT OF THE COMMISSION IS UNCONSTITUTIONAL AND VOID. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE ABOVE QUOTED PORTION OF 29 O.S. 1961 130 [29-130], PROHIBITING THE COMMISSION ENACTING RULES CONFLICTING WITH OR CONTRARY TO ANY OKLAHOMA STATUTE IS CONSTITUTIONAL INSOFAR AS IT RELATES TO LAWS OF GENERAL APPLICATION RELATING TO WILDLIFE CONSERVATION, INCLUDING STATUTES FIXING FEES, ESTABLISHING SEASONS, DESIGNATING GAME ANIMALS, AND PRESCRIBING BAG LIMITS. THE SECTION MAY NOT VALIDLY TO BE CONSTRUED TO PREVENT THE COMMISSION FROM ENACTING RULES AND REGULATIONS FOR THE MANAGEMENT AND OPERATION OF THE DEPARTMENT, AND USE OF ITS FUNDS, EVEN IF SUCH RULES ARE CONTRARY TO OR INCONSISTENT WITH EXISTING OR FUTURE STATUTES. THE LEGISLATURE CANNOT ENACT VALID LAWS RELATING TO THE INTERNAL AFFAIRS OF THE DEPARTMENT, OR DIRECTING THE COMMISSION TO CONDUCT ITS AFFAIRS OR USE ITS FUNDS IN ANY PARTICULAR MANNER. IT IS THE FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION CANNOT PROMULGATE RULES AND REGULATIONS ESTABLISHING FEES FOR HUNTING AND FISHING LICENSES DIFFERENT FROM THE FEES ESTABLISHED BY STATUTE. NOR DOES THE COMMISSION HAVE THE POWER TO ENACT RULES AS TO OPEN AND CLOSED SEASONS, BAG LIMITS, DESIGNATION OF GAME ANIMALS, AND SIMILAR MATTERS, WHICH ARE CONTRARY TO OR INCONSISTENT WITH STATUTORY PROVISIONS ON THE SUBJECT. CITE: 29 O.S. 1961 122 [29-122],  29 O.S. 1961 130 [29-130], ARTICLE X, SECTION 12, ARTICLE V, SECTION 36, ARTICLE XXVI, SECTION 1, 29 O.S. 1961 122 [29-122] (CHARLES NESBITT)